Exhibit 10.1

 

LOGO [g849185stamp_35.jpg]   

Franz Walt

Private & Confidential

Roland Boyd

5 Trench Knowe

Edinburgh

EH10 7HL

December 10, 2019

Dear Roland,

Transition Agreement

We would like to thank you for your service to Quotient Limited (the “Company”)
since joining. This letter, when fully executed, will constitute the Transition
Agreement (“Agreement”) between you and the Company concerning the terms of your
upcoming retirement from employment with the Company.

1. Retirement. Unless terminated sooner, your employment with the Company and
its subsidiaries and other controlled affiliates will end upon your retirement
on December 31, 2019 (the “Retirement Date”). You hereby resign from all
directorships, officerships and other positions with the Company and its
controlled affiliates as of and with effect from the Retirement Date. You agree
to sign all appropriate documentation, if any, prepared by the Company in
connection with those resignations. The Company and you agree that this
Agreement satisfies any notice requirement that otherwise may apply to your
retirement and termination of employment under your Employment Agreement, dated
as of August 14, 2012, as amended, between the Company and you (your “Employment
Agreement”) and any other agreement between you and the Company or any of its
affiliates.

2. Pre-Retirement Services. Between now and the Retirement Date you will
continue to provide such services as may be requested by the Company’s Chief
Executive Officer and Chief Financial Officer. As of the date of this Agreement,
the Company anticipates that you will continue in your role as Group Chief
Financial Controller & Treasurer and ensure that an appropriate transition of
your responsibilities is undertaken with appropriate team members prior to the
Retirement Date, ensuring continuity of your current activities post retirement.

Alba Bioscience Limited, Registered in Scotland No. SC310584

Allan-Robb Campus, 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

T +44 (0) 131 357 3333, quotientbd.com



--------------------------------------------------------------------------------

LOGO [g849185stamp_35.jpg]

 

3. Compensation.

 

  a)

Until your retirement or earlier separation from the Company, you will continue
to receive the same base salary as at present; you will continue to have the
same bonus opportunity as at present; and you will be entitled to the same
non-cash benefits as at present.

 

  b)

Provided that you remain an employee and continue to provide services to the
Company through the Retirement Date in accordance with Section 2 and subject to
the other requirements of this Agreement, we would like to recognise your
service by providing you with (i) a single cash payment (the “Retirement
Payment”) of £213,000, equal to twelve months base salary plus (ii) a pro rated
portion of your FY20 bonus. The Company’s obligation to make the Retirement
Payment is expressly conditioned upon you agreeing to the terms of this document
and providing the services outlined in Section 2. The Company will make the
Retirement Payment in the payroll period following the Retirement Date.

4. Benefits. Provided that you (i) remain an employee and continue to provide
services to the Company through the Retirement Date in accordance with
Section 2, and (ii) comply with the other requirements of this Agreement, the
Company will provide you with the following benefits (the “Benefits”):

 

  a)

All unvested options to acquire ordinary shares of the Company (“Options”) which
you hold that are scheduled to vest within twelve months following the
Retirement Date will remain outstanding and vest and become exercisable on their
regularly scheduled vesting dates after the Retirement Date; all other unvested
Options which you hold will be forfeited on the Retirement Date; all outstanding
and vested Options which you hold will remain exercisable until the twelve month
anniversary of the Retirement Date at which time they will expire.

 

  b)

All unvested RSUs which you hold that are scheduled to vest within twelve months
following the Retirement Date will remain outstanding and vest on their
regularly scheduled vesting dates after the Retirement Date; all other unvested
RSUs which you hold will be forfeited on the Retirement Date.

5. Company Property. You agree to return all Company property in your possession
within 14 days following the Retirement Date. Company property includes work
product, electronic devices and other physical property of the Company. This
includes equipment, supplies, keys, security items, credit cards, passwords,
electronic devices, laptop computers and mobile phones. You must also return all
originals and any copies of Company records. This includes any disks, files,
notebooks, etc. that you have personally generated or maintained with respect to
the Company’s business, as well as any Company records in your possession. In
addition, you and the Company agree to cooperate in good faith in identifying,
providing you access to and appropriately segregating property belonging to you
and maintained on Company premises on the Retirement Date.

 

Alba Bioscience Limited, Registered in Scotland No. SC310584

Allan-Robb Campus, 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

T +44 (0) 131 357 3333, quotientbd.com

   Page 2/4



--------------------------------------------------------------------------------

LOGO [g849185stamp_35.jpg]

 

6. Continued Assistance. After the Retirement Date we request that you will be
available to provide consultancy services to the Company to support any special
projects that may arise. The Company will compensate you for all time spent
providing such assistance after the Retirement Date at the rate of £1300 per day
plus your reasonable out-of-pocket expenses. This clause will expire 12 months
after the Retirement Date.

7. Covenants. Before and after the Retirement Date, you will remain subject to
and continue to comply with all the restrictive and other covenants contained in
your Employment Agreement including in respect of confidentiality,
noncompetition and nonsolicitation.

8. Confidentiality. You acknowledge that the Company’s Confidential Information
(as defined in your Employment Agreement) is proprietary and that you may never
disclose any such information to any person or entity at any time, including
after the Retirement Date. You agree this paragraph is a material provision of
this Agreement and that in the event of breach, you will be liable for the
return of the value of all consideration received as well as any other damages
sustained by the Company.

9. Forfeiture. In the event that you breach any of your obligations to the
Company under this Agreement, your Employment Agreement or as otherwise imposed
by law, the Company shall be entitled to stop payment of any benefit due under
this Agreement and shall be entitled to recover any benefit paid after the
Retirement Date under this Agreement and to obtain all other relief provided by
law or equity, including, but not limited to, injunctive relief.

10. Severability. If any portion, provision or part of this Agreement is held,
determined or adjudicated to be invalid, unenforceable or void for any reason
whatsoever, each such portion, provision or part shall be severed from the
remaining portions, provisions or parts of this Agreement and shall not affect
the validity or enforceability of such remaining portions, provisions or parts.

11. Entire Agreement. This Agreement between you and the Company is in
consideration of the mutual promises described above. This Agreement constitutes
the entire agreement between you and the Company with respect to your retirement
and related separation from employment. There are no other agreements, written
or oral, expressed or implied, between the parties hereto, concerning the
subject matter hereof, except the agreements set forth in this Agreement.

12. Withholding. All payments made to you pursuant to this Agreement are subject
to all applicable Tax, National Insurance and other withholdings required by
law. You acknowledge and agree that all taxes imposed on you by reason of the
payments and benefits hereunder are your sole responsibility and the Company is
in no way indemnifying you or holding you harmless in respect of any such taxes.
The Company shall not be liable to you (or any other individual claiming a
benefit through you) for any tax, interest, or penalties you may owe as a result
of compensation paid under this Agreement, and the Company shall have no
obligation to indemnify or otherwise protect you from the obligation to pay any
taxes.

 

Alba Bioscience Limited, Registered in Scotland No. SC310584

Allan-Robb Campus, 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

T +44 (0) 131 357 3333, quotientbd.com

   Page 3/4



--------------------------------------------------------------------------------

LOGO [g849185stamp_35.jpg]

 

We would appreciate if you could sign both copies of this agreement, returning
one copy to Human Resources and retaining the other for your records.

We wish you every success in your retirement and thank you again for all your
support over the years.

Yours sincerely,

 

By:   /s/ Franz Walt     /s/ Chris Lindop Name:   Franz Walt     Chris Lindop
Title:   Chief Executive Officer     Chief Financial Officer

By signing below, I acknowledge that I have been given the opportunity to review
this Retirement & Transition Agreement carefully; that I have read this
Agreement and understand the terms of the Agreement; and that I voluntarily
agree to them.

 

ACCEPTED AND AGREED TO: By:   /s/ Roland Boyd Name:   Roland Boyd Date:   10th
December, 2019

 

Alba Bioscience Limited, Registered in Scotland No. SC310584

Allan-Robb Campus, 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

T +44 (0) 131 357 3333, quotientbd.com

   Page 4/4